DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 75-94 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention III. Claims 65-73, drawn to igniting a portion of < 20 cetane number fuel, classified in F02P19/04 starting with ignition was elected on 1/19/21.
New claims 75-94 directed towards the following distinct inventions:
IV. Claims 75-85, drawn to a first volume of air having a mass average temperature of less than about 50 degC and a second time period with air having a mass average temperature of at least about 100 degC, classified in F02D41/065 immediate restart.
V. Claims 86-94, drawn to activating ignition assist device during a first time period and a second time period combusting substantially all a second volume without assistance from the ignition assist device, classified in F02P19/022 glow plugs using intermittent current supply.
The inventions are independent or distinct, each from the other because:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV is drawno a first volume of air having a mass average temperature of less than about 50 degC and a second time period with air having a mass average temperature of at least about 100 degC while the other subcombinations are not, subcombination V is drawn to activating ignition assist device during a first time period and a second time period combusting substantially all a second volume 
Inventions combusting different cetane fuels and different fuels altogether clearly have separate utility, such as each subcombination uses a different fuel, e.g. invention IV-V using > 20 cetane fuel blend, invention IV having a first volume of fuel temperature < 50 degC whereas invention III is > 50 degC, invention V activating the ignition assist device with first volume and not with a second volume,  invention III using 0 cetane alcohol fuel.  See MPEP § 806.05(d).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 75-94 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 69-70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 70 rejected due to dependency from rejected base claim
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 69-70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites closing the intake valve before 255 degrees and simultaneously states opening the valve after 255 degrees, however the valve must be opened before closing.  It is unclear how the valve is closed before opening.  The metes and bounds of the claim cannot be determined and are therefore indefinite.
 Claim 70 rejected due to dependency from rejected base claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-71,74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art (AAPA) instant US PGPub para 16 in view of Duwig et al US 8,820,269.

65. A method of operating a compression ignition engine (title abstract), the compression ignition engine including an engine cylinder having an inner surface, a head surface, a piston disposed and configured to move in the engine cylinder, an intake valve, an exhaust valve, and an ignition-assist device (76 fig 1), the inner surface of the engine cylinder, the piston, the head surface, the intake valve, and the exhaust valve defining a combustion chamber (fig 1 discloses all of the claimed generic structure), the method comprising the steps of: 
opening the intake valve during a first time period to draw a volume of air into the combustion chamber (generic intake stroke see fig 5), the volume of air having a mass-average temperature of less than about 150 0C at the moment the volume of air passes through the intake valve (generic cold start parameters, 502 fig 6, note a cold soaked cold started engine around 0 degC will have an air temperature near ambient through intake valve); 
moving the piston from a bottom-dead-center (BDC) position to a top-dead- center (TDC) position in the combustion chamber at a compression ratio of between about 15 and about 25 (para 46);
injecting a volume of fuel into the combustion chamber, (Sellnau fig 4 para 12), the volume of fuel and the volume of air forming an air-fuel mix (paras 4-5,29); closing the intake valve (fig 5); and combusting substantially all of the volume of fuel (inherent to stoichiometric combustion paras 3,24,27), wherein at least about 20% of the volume of fuel is pre-mixed with the volume of air immediately prior to ignition (paras 4-5,29, title, partially premixed fuel being less than 100% premixed fuel air, e.g. 99% premixed > 20%).
Sellnau does not teach although Duwig teaches use of an alcohol based fuel in a compression ignition engine (abstract, title, cols 1-4, especially col 1 and col 3 ll 50-65).  Duwig further teaches alcohol based fuel have been shown to be a superior fuel in term of impact on the environment and are efficient fuels (col. 1 ll. 10-20 and col. 3 ll 50-65). It would have been obvious to a person having ordinary skill in before the effective filing date of the invention (AIA ) to modify Sellnau’s fuel with Duwig’s alcohol based fuel for superior impact on the environment and use of an efficient fuel.
Sellnau does not teach, but Sellnau as modified with Duwigs alcohol based fuel the fuel having a cetane number of less than about 20 as taught by applicant admitted prior art instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15.
In Re 66-71,74 Sellnau with AAPA as modified by Duwig further teaches:
66. The method of claim 65, wherein the ignition-assist device is located in a bowl region of the combustion chamber (76,72, fig 1).  
67. The method of claim 65, wherein the ignition-assist device includes at least one of a glow plug, a spark plug (76), a plasma ignition device, and/or a cartridge heater (see 35 USC 112b rejection above).  
68. The method of claim 65, wherein at least about 50 % of the volume of the alcohol based fuel is pre-mixed with the volume of air immediately prior to ignition (paras 4-5,29, title, partially premixed fuel being less than 100% premixed fuel air, e.g. 99% premixed > 50%).  
69. The method of claim 65, wherein closing the intake valve is at an engine crank angle between 175 and 255 degrees (408 fig 5 closes at approximately 225 degrees, note Sellnau’s CAD is labeled +360 degrees from claim crank angle, i.e. subtract 360 deg from x axis fig 5 labels to be on the same scale), further comprising: opening the intake valve at an engine crank angle less than 175 or greater than 255 degrees during a second time period to draw air into the combustion chamber (406 closes at 270 degrees and is therefore open > 255 degrees, further 408 opening at approximately TDC or 0 degrees, note Sellnau’s CAD is labeled +360 degrees from claim crank angle, i.e. subtract 360 deg from x axis fig 5 labels to be on the same scale, i.e. 360-360=0, para 56 states profile 408 used at cold start 
70. The method of claim 69, further comprising: closing the intake valve at an engine crank angle between about 175 and about 255 degrees during a third time period (paras 53-54 teaches multiple variable intake valve closure timings immediately after and during cold start to profile 408).  
71. The method of claim 65, wherein the alcohol based fuel has a cetane number of less than about 10 (Sellnau as modified with Duwigs alcohol based fuel the fuel having a cetane number of less than about 20 as taught by applicant admitted prior art instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15).  
73. The method of claim 72, further comprising: Attorney Docket No. CLFL-001/01US 329380-2003 Serial No. 17/092,474 Page 10 restricting at least a portion of a volume of exhaust from exiting the combustion chamber (“rebreathing” para 56 where exhaust is kept inside the chamber).
74. The method of claim 71, wherein the alcohol-based fuel has a cetane number of less than about 5 (Sellnau as modified with Duwigs alcohol based fuel the fuel having a cetane number of less than about 20 as taught by applicant admitted prior art instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15).

Claims 72,73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art instant US PGPub para 16 in view of Duwig et al US 8,820,269 and in view of Magel US 2010/0050990.
	In Re 72, Sellnau further teaches the compression ignition engine further comprises at least one of turbocharger, a supercharger, or a turbo-compounding device (para 20), the method further comprising: passing the volume of air through the turbocharger, the 
	Sellnau doesn’t teach although Magel teaches injecting the volume of fuel is at an injection pressure of at least about 1,000 bar (para 72).  Magel further teaches an injection pressure of at least about 1,000 bar allows essentially constant pressure injection (para 22).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Sellnau’s injection pressure with Magel’s injection pressure to allow essentially constant pressure injection.
In Re 73 Sellnau further teaches, 73. (Previously Presented) The method of claim 72, further comprising: Attorney Docket No. CLFL-001/01US 329380-2003 Serial No. 17/092,474 Page 10 restricting at least a portion of a volume of exhaust from exiting the combustion chamber (“rebreathing” para 56 where exhaust is kept inside the chamber).

Response to Arguments
Applicant’s arguments, see pgs 9-12, filed 5/3/21, with respect to the rejection(s) of claim(s) 65-73 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sellnau in view of AAPA and Duwig as described above.
Note 35 USC 112b rejection of claims 67,72,73 have been withdrawn due to amendment.  See 35 USC 112a and b rejection of claims 69-70.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARL C STAUBACH/Primary Examiner, Art Unit 3747